Response to Amendment
1.	This action is in response to the request for reconsideration filed on 7/29/2022.
2.	As per applicant’s request claims 6, 10, 11 and 17 has been canceled.
3.	As per applicant’s request claims 1, 8 and 15 have been amended.
4.	As per applicant’s request claims 1-5, 7-9, 12-16 and 18-20 has been considered but they are not persuasive.
5.	Claims 1-5, 7-9, 12-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doddi et al USPN 10,262,271 in view of Charlap US 2017/0300648 A1

Applicant argues,
Wherein the recording data collector system is programmed to aggregate the job completion information received from the plurality of secondary distributed computing platforms.

In response to an applicant’s arguments,
It was noted that cited reference Doddi et al teaches or discloses wherein the recording data collector system is programmed to aggregate the job completion information received from the plurality of secondary distributed computing platforms (column 1, line 56, according to a first aspect of the present disclosure, a system for executing data analytics comprises one or more processors and a memory coupled with the one or more processors, wherein the processor executes a plurality of modules stored in the memory. The modules include a user interface, a collector module, a workflow module, a training module a predictor module, and a challenger module. The user interface module is used to model and manage a data analytics plan, and displays various processing nodes. The processing nodes include one or more collector nodes, one or more workflow manager nodes, one or more training nodes, one or more predictor nodes and one or more challenger nodes. The collector module provides access to data sources, each data source providing data for use in training and executing the data analytics plan, and each instantiation of a collector module is presented as a collector nodes in the user interface. The workflow module processes the data prior to its use in training and executing the data analytics plan, and each instantiation of a workflow module is presented as a workflow manager node in the user interface. The training module executes stored computer instructions to train one or more data analytics models using the processed data, and each instantiation of a training module is presented as a training manager nodes in the user interface. The predictor module produces predictive datasets based on the data analytics models, and each instantiation of the predictor modules is presented as a predictor nodes in the user interface. The challenger module executes multi-sample hypothesis testing of the data analytics models, and each instantiation of a challenger module is presented as a challenger nodes in the user interface) and (column 6, line 62, referring back to FIG. 3, selecting the workflow manager button from toolbar 304 instantiates a workflow module, represented as a workflow manager node 312 for processing the data prior to its use in training and executing the model or data analytics plan as described above. Referring to FIG. 5, a secondary user interface 500 (or “process canvas”) facilitates the creation, modification and management of an acyclic directed graph 504 comprised of specific data processing tasks that are executed against the data collected by the dataset service 156. Each task is represented as a node in the graph 504. The tasks execute processes such as data ingestion (508), filtering, aggregation, selection, and data parsing (512), and graphical data output (516), and can be provided as computer-executable code in the form of SQL, Python, Scala, java, and other programming and scripting languages). Therefore, examiner interprets that reference allows recording and collecting data in distributed environment and to aggregate.  

Applicant Arguers,
 Aggregate job completion information returned to the job scheduler from the compute job.
In response to an applicant’s arguments,
It was noted that cited reference Doddi et al teaches or discloses aggregate job completion information returned to the job scheduler from the compute job (column 6, line 62, FIG. 3 illustrates a user interface 300 in which a user builds out a project workflow for a project. The interface 300 includes a toolbar 304, having a series of buttons used to instantiate various functional modules represented by particular processing nodes in the project workflow, and a workspace 306 into which the processing nodes are arranged and organized as an acyclic directed graph (“DAG”) according to the desired workflow process. The nodes are comprised of a collector nodes 308, workflow manager nodes 312, real-time data collection nodes 316, real time streaming data nodes 320, trainer nodes 324, predictor nodes 328, publisher nodes 332 and challenger nodes 336. While FIG. 3 illustrates a particular number and arrangement of the nodes, those skilled in the art will recognize that many permutations in the number, combination and ordering of the nodes is not germane to the invention. In some embodiments, some or all of the nodes can have tasks, parameters and other functions associated therewith. For example, certain nodes that instantiate data collection tasks may be scheduled such that they execute at some periodicity or frequency to ensure the data used in subsequent steps is current and/or coordinated with other data sources (e.g., data sources with related data may need to be refreshed in a particular order, or simultaneously to ensure accuracy). Therefore, examiner interprets that reference allows scheduling job/task and manage them accordingly.
Applicant Arguers, 
Aggregating the job completion information received from each of the secondary distributed computing platforms,

In response to an applicant’s arguments,
It was noted that cited reference Doddi et al teaches or discloses Referring back to FIG. 3, selecting the workflow manager button from toolbar 304 instantiates a workflow module, represented as a workflow manager node 312 for processing the data prior to its use in training and executing the model or data analytics plan as described above. Referring to FIG. 5, a secondary user interface 500 (or “process canvas”) facilitates the creation, modification and management of an acyclic directed graph 504 comprised of specific data processing tasks that are executed against the data collected by the dataset service 156. Each task is represented as a node in the graph 504. The tasks execute processes such as data ingestion (508), filtering, aggregation, selection, and data parsing (512), and graphical data output (516), and can be provided as computer-executable code in the form of SQL, Python, Scala, java, and other programming and scripting languages. Therefore, examiner interprets that reference allows scheduling job/task and manage/aggregation them accordingly.

On July 12, 2022, Examiner Khatri and applicants’ representative, Richard Schafer conducted a telephone interview and discussed the key features of the invention and further to clarify the prior art and office action.  No agreement was reached [PTOL 413/413b mailed on 7/18/2022]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL KHATRI/Primary Examiner, Art Unit 2191